Citation Nr: 0503448	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-15 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a duodenal ulcer.  

2.  Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities.   


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1959.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.   

Service connection for varicose veins of the left leg was 
granted in June 1979 and a 10 percent evaluation was assigned 
from October 21, 1977.  In a September 1986 rating decision, 
a 50 percent evaluation was assigned to the varicose veins of 
the left leg from November 25, 1985. 

In November 2002, the veteran testified before the 
undersigned Board Member at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In January 2003, the veteran filed a motion to advance this 
matter on the docket.  In February 2003, the motion was 
granted. 

In a February 2003 decision, the Board denied entitlement to 
a disability evaluation in excess of 50 percent for varicose 
veins.  Regarding the issue of entitlement to a disability 
evaluation in excess of 10 percent for duodenal ulcer, the 
Board undertook additional development with respect to this 
issue pursuant to authority granted by 38 C.F.R. § 19.9 
(a)(2) (2002).  The issue of entitlement to a total rating 
due to total unemployability based upon service-connected 
disabilities was deferred.     

After the Board conducted the development in this case, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
veteran's waiver.  The Federal Circuit held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  In accordance with Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), in July 2003, the Board remanded this 
matter to the RO for initial consideration of the additional 
evidence obtained pursuant to 38 U.S.C. § 7104(a).  


FINDINGS OF FACT

1.  The service-connected duodenal ulcer is productive of 
continuous moderate manifestations.  

2.  Service connection is in effect for varicose veins of the 
left leg which is rated as 50 percent disabling and for a 
duodenal ulcer which is 20 percent disabling, and the veteran 
does not meet the percentage requirements of 38 C.F.R. § 
4.16(a).  

3.  The veteran has two years of college education and has 
work experience as a cook, bartender, and owner and operator 
of a bar.   

4.  The evidence does not show that the veteran's service-
connected disabilities are so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.

5.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for duodenal 
ulcer have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.113, 4.114, Diagnostic Code 7305 (2004). 

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16 (2004). 

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. §§ 3.321(b), 4.16(b) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

In an April 2001 letter, VA notified the veteran of the 
evidence needed to substantiate the claims and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The letter told the 
veteran that he could submit evidence.

In Pelegrini, the Court held that the VCAA notice should 
generally be provided before an initial unfavorable agency of 
original jurisdiction (AOJ) decision is issued on a claim, a 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, at 119-20  In the present case, the VCAA notice was 
provided prior to the initial AOJ adjudication in March 2002.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  
Pertinent VA treatment records from the Loma Linda VA medical 
facility, dated from 2000 to 2003 were obtained.  There is no 
identified relevant evidence that has not been accounted for.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  In the present case, the veteran was 
afforded VA examinations in November 2001 and February 2003 
to determine the severity of his disabilities.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).



Analysis

Entitlement to a disability evaluation in excess of 10 
percent for duodenal ulcer disease

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2004). 

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  
38 C.F.R. § 4.113 (2004).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2004). 

VA revised the schedular criteria by which certain 
gastrointestinal disabilities are rated during the pendency 
of the veteran's appeal.  See 66 Fed. Reg. 29,486-489 (May 
31, 2001) (effective July 2, 2001).  Specifically, 38 C.F.R. 
§ 4.112 was amended and Diagnostic Codes 7311, 7312, 7343, 
7344, and 7345 were revised.  Diagnostic Code 7313 was 
removed and Diagnostic Codes 7351 and 7354 were added.  The 
changes, however, did not involve rating criteria under 
Diagnostic Code 7305, duodenal ulcer.  See 66 Fed. Reg. 
29,486-489 (May 31, 2001) (effective July 2, 2001).

Under Diagnostic Code 7305, mild duodenal ulcer disease with 
recurring symptoms once or twice yearly warrants a 10 percent 
rating.  A 20 percent evaluation is warranted for a moderate 
duodenal ulcer with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration or with 
continuous moderate manifestations.  A 40 percent rating is 
warranted for moderately severe duodenal ulcer disease with 
less than severe symptoms, but with impairment of health 
manifested by anemia and weight loss or more recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent evaluation 
requires severe duodenal ulcer disease with pain which is 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena with manifestations 
of anemia and weight loss productive of definite impairment 
of health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Discussion

The record shows that the duodenal ulcer disability more 
nearly approximates the criteria for a 20 percent rating 
which is continuous moderate manifestations.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  The veteran reported that the 
symptoms due to the service-connected duodenal ulcer consist 
of daily burning and epigastric pain.  At the hearing before 
the Board in November 2002, the veteran stated that he had 
almost daily burning and pain.  An October 2002 VA treatment 
record indicates that the veteran had complaints of 
epigastric pain, burning and constant pain.  As a lay person, 
the veteran is competent to report observations and symptoms.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).    

The medical evidence shows that the veteran takes medication 
continuously for the duodenal ulcer symptoms, and that the 
duodenal ulcer was stable when the veteran took the 
medication.  For instance, the August 1999 VA examination 
report notes that the veteran took multiple medications for 
the duodenal ulcer including omeprazole.  VA treatment 
records dated from 2000 to 2003 show that the veteran took 
medication regularly for the duodenal ulcer.  The record 
shows that the veteran's symptoms returned when he stopped 
taking the medication.  A December 2001 VA treatment record 
notes that the veteran had been on omeprazole for many years 
which controlled the symptoms but he was now on rabeprazole 
which did not control the symptoms.  The assessment was 
gastroesophageal reflux disease, severe.  The veteran was 
changed back to the omeprazole.  

The Board finds that the disability picture due to the 
service-connected duodenal ulcer more nearly approximates the 
criteria for a 20 percent rating under Diagnostic Code 7305, 
which requires severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.  The findings discussed above are productive 
of continuous moderate manifestations.  The veteran has the 
manifestations daily and such manifestations require 
continuous medication.  The disability picture due to the 
duodenal ulcer is more than mild and the medical evidence of 
record shows that the veteran has symptoms due to the 
duodenal ulcer more than once or twice a year.  Accordingly, 
the Board finds that the duodenal ulcer more closely 
approximates the criteria for moderate disability, and a 20 
percent rating is warranted.  38 C.F.R. §§ 4.7, 4.21 (2004).

The record does not demonstrate the requisite objective 
manifestations for a rating greater than 20 percent under the 
provisions of Diagnostic Code 7305.  The medical evidence 
does not establish that the duodenal ulcer is moderately 
severe with less than severe symptomatology but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times per year.  

There is no evidence of impairment of health manifested by 
anemia and weight loss.  The November 2001 VA examination 
report notes that the veteran denied having weight loss.  The 
veteran was described as well nourished.  In fact, the VA 
treatment records show that the veteran was trying to loss 
weight purposely for health reasons.  The November 2001 VA 
examination report indicates that the complete blood cell 
count was normal.  The VA examination report and VA treatment 
records show no clinical signs of anemia.  

There is no evidence of recurrent incapacitating episodes due 
to the duodenal ulcer.  The August 1999 VA examination report 
indicates that the veteran denied any hospitalizations.  The 
VA treatment records and VA examination reports show that the 
veteran had good control of his symptoms while on medication.  
At the hearing before the Board, the veteran stated that at 
times, when he has symptoms, he lies down.  However, there is 
no evidence that the symptoms incapacitate the veteran.  
Thus, the Board finds that a disability evaluation in excess 
of 20 percent is not warranted under Diagnostic Code 7305.   

The medical evidence shows that a hiatal hernia and 
gastroesophageal reflux disease have also been diagnosed in 
addition to the duodenal ulcer and duodenitis.  Hiatal hernia 
is rated under Diagnostic Code 7346 (2004).  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  There is no specific 
diagnostic code for rating gastroesophageal reflux disease, 
but this disorder can be rated by analogy, under Diagnostic 
Code 7305, duodenal ulcer, and Diagnostic Code 7346.   

The rating schedule indicates that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2004).

According to 38 C.F.R. § 4.114, ratings under Diagnostic 
Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.113 (2004). Thus, even if the other gastrointestinal 
disorders are related to the service-connected duodenal 
ulcer, only a single evaluation is permitted.  38 C.F.R. 
§ 4.113.  

In the present case, the Board has considered whether a 
higher disability evaluation is warranted for the service-
connected duodenal ulcer if this disorder is rated, in the 
alternative, under Diagnostic Code 7346.  In this case, the 
veteran has epigastric pain and pyrosis.  However, there is 
no evidence of dysphagia, regurgitation, or substernal, arm, 
or shoulder pain.  The veteran's disability does not cause 
considerable impairment of health.  As discussed above, the 
medical evidence shows that the veteran does not have anemia 
and the duodenal ulcer does not cause material weight loss.  
The medical evidence shows that the symptoms are moderate and 
are controlled with the continuous use of medication.  The 
Board finds that a disability evaluation in excess of 20 
percent is not warranted for the duodenal ulcer under 
Diagnostic Code 7346.   

In summary, a 20 percent disability evaluation for the 
service-connected duodenal ulcer is warranted under 
Diagnostic Code 7305 for the reasons and bases described 
above.  The benefit sought on appeal is granted to that 
extent.

Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities

Legal Criteria

Total disability meriting a 100 percent schedular rating 
exists "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15 (2004).  Where the schedular 
disability rating is less than 100 percent, a total rating 
due to individual unemployability may nonetheless be assigned 
if a veteran is rendered unemployable as a result of service-
connected disabilities, provided that certain regulatory 
requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 
4.16(a) (2004). 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16 (2004). 

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a) (2004).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income...."  Other factors to be 
considered in determining whether a veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992).  However, advancing age, any impairment 
caused by conditions that are not service connected, and 
prior unemployability status must be disregarded when 
determining whether he currently is unemployable.  38 C.F.R. 
§ 4.16(a) (2004).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2004). 



Discussion

Service connection is in effect for varicose veins of the 
left leg and a 50 percent disability evaluation is assigned.  
In light of the Board's action above, a 20 percent rating is 
in effect for the service-connected duodenal ulcer.  The 
combined rating for the service-connected disabilities is 60 
percent.  Consequently, the veteran does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a), for 
consideration for a total unemployability rating on a 
schedular basis.  

Where the percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2004).  Factors to be considered in determining whether a 
veteran is unemployable are his level of education, his 
employment history, and his vocational attainment.  See 
Hyder; supra.   

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected 
disabilities should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2004).  

According to the evidence on file, the veteran has two years 
of college education.  He has work experience as a bartender 
and cook.  He has worked in the fast food industry and he 
owned and operated a bar.  The veteran last worked fulltime 
in 1989 when he owned and operated a bar.  He earned $15,000 
in 1989.  At the hearing before the Board in November 2002, 
the veteran stated that he stopped working 13 years ago 
because of the varicose veins.  He stated that he sold his 
business because he could no longer tend bar.  The veteran 
indicated that due to the varicose veins, it became 
unbearable to do any type of work when he was on his feet for 
any length of time.  The veteran indicated that the only 
other work he ever did was cook and that was another job 
where he would be constantly on his feet.  The veteran 
indicated that he did not think he could work at a job where 
he had to sit down all day because he has to get up and walk 
around a little bit to get the circulation going.  The 
veteran stated that he worked for the census in 2000 for 
about two months.  He stated that he did not work for any 
length of time; he was only able to work a couple hours at a 
time. 

There is no medical evidence of record which establishes that 
the veteran's service-connected disabilities preclude him 
from securing and following a substantially gainful 
occupation.  A February 2002 VA examination report states 
that the veteran had varicose veins which were symptomatic.  
The examiner stated that a September 1999 VA treatment record 
indicated that the veteran reported that with the use of the 
Ted hose, he could stand for approximately two hours without 
difficulty and after that, he became symptomatic.  The 
veteran reported that he currently had pain in the right leg 
and the pain was restrictive.  The examiner concluded that 
varicose veins restricted, however minimal, the veteran's 
employability.  The degree of severity of the service-
connected duodenal ulcer is discussed above.  The service-
connected duodenal ulcer is manifested by continuous moderate 
symptoms.  The medical evidence shows that the duodenal ulcer 
is stable when the veteran is on medication.  

The medical evidence of record establishes that the service-
connected varicose veins of the left leg restricts the 
veteran's ability to be employed.  There is no medical 
evidence to suggest that the service-connected disabilities 
preclude the veteran from securing or following substantially 
gainful employment.  The veteran's service-connected varicose 
veins of the left leg clearly has an impact on his industrial 
adaptability, as evidenced by the 50 percent rating recently 
assigned to this disability.  However, the evidence does not 
support the contention that this disability, standing alone 
or in combination with the other service-connected 
conditions, causes total unemployability.  The medical 
evidence of record shows that the service-connected varicose 
veins restricts the veteran's ability to perform the physical 
acts of employment as a cook or bartender.  However, there is 
no evidence which establishes that the veteran is precluded 
from more sedentary type of employment.  Although the veteran 
has contended that he could not work at a sedentary type of 
job since he needed to get up periodically, he has submitted 
no objective medical evidence to support this assertion.  
Certainly, there are jobs, which entail both, sitting and 
standing which the veteran could perform.  When considering 
the veteran's level of education and previous work 
experience, the Board finds that the service-connected 
disabilities do not preclude the veteran from all forms of 
substantially gainful employment.  

The evidence does not reflect an exceptional or unusual 
disability picture with respect to the service-connected 
varicose veins of the left leg or the duodenal ulcer.  The 
evidence does not show hospitalization for these disabilities 
or any unusual clinical presentation.  

The medical evidence demonstrates that the veteran's service 
connected disabilities do not preclude the veteran from 
securing or following substantially gainful employment.  The 
medical evidence indicates functional impairment, which 
undoubtedly limits the veteran's employment options, but the 
record does not support his claim that he is unable to work 
due solely to his service-connected disabilities.  Therefore, 
the Board concludes that the veteran's claim for total rating 
based on unemployability due to service-connected 
disabilities does not warrant referral to the Director of the 
VA Compensation and Pension Service for extra-schedular 
consideration.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to total rating based on 
unemployability due to service-connected disabilities, and 
the claim is denied.  
	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a 20 percent evaluation for duodenal ulcer is 
granted, subject to regulations governing the payment of 
monetary awards.

Entitlement to total rating based on unemployability due to 
service-connected disabilities is denied.  


	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


